IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                          July 1, 2011 Session

                         SANTIAGO TOSCANI V. NADER RAHBE

                      Appeal from the Circuit Court for Hamilton County
                          No. 10C999      L. Marie Williams, Judge


                     No. E2011-00294-COA-R3-CV-FILED-JULY 1, 2011


The order from which the appellant Nader Rahbe seeks to appeal was entered on Wednesday,
January 5, 2011. A notice of appeal was filed by the appellant on Tuesday, February 8, 2011,
the 34th day following the entry of the trial court’s order. Because the notice of appeal was
not timely filed, we have no jurisdiction to consider this appeal. Accordingly, the motion of
the appellee to dismiss is granted. This appeal is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Curtis L. Bowe, III, Chattanooga, Tennessee, for the appellant, Nader Rahbe.

Robin Ruben Flores, Chattanooga, Tennessee, for the appellee, Santiago Toscani.

                                    MEMORANDUM OPINION 1

       Our jurisdiction of this Tenn. R. App. P. 3 appeal as of right is dependent upon the
timely filing of a notice of appeal. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). In
the instant case, the day of the relevant order, i.e., January 5, 2011, is not counted in
determining the last day of the 30-day period of time for the filing of a notice of appeal. See
Tenn. R. App. P. 21(a). Therefore, there were 26 days left in January and 4 days in February


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
within which the appellant could file his notice of appeal. Hence, the last day the notice
could be timely filed was Friday, February 4, 2011. It follows that the notice of appeal filed
February 8, 2011, was not timely filed. We have no jurisdiction to hear the appellant’s
appeal.

       The appeal of Nader Rahbe is dismissed with costs on appeal taxed to him.




                                       PER CURIAM




                                             -2-